DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 26, 2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because FIGs. 1 and 3 each include two views of the same device.  Application is requested to separate these views into separate figures, whether identified as “a” and “b” or as new numbers, either is acceptable.  
In addition, the heating element (117) described in the specification, ¶ [0022], and the power cell (112b) described in the specification, ¶ [0023], the on-off control (116a) described in the specification, ¶ [0024], and the charging ports (113a) and (113b) described in the specification, ¶ [0025], are not shown in the drawings.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the features canceled from the claims:
In claim 1, “a pair of power cells, each of the two power cells coupled to one of the pair of temple 10arms;”
in claim 2, “the anti-fog lens are grooved;”
in claim 4, “the power cell and heat-trace cable circuits;” 
in claim 6, “a pair of charging ports, each of the two charging ports separately charges one of the two 30power cells;” and
in claim 7, “the [pair of] charging ports comprise a USB-C port, a mini-USB port, and a micro-USB port.” 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 2, 4 and 5 are objected to because of the following informalities: 
in claim 1, the preamble, the term “active elements” is unclear because the term has no generally recognized meaning within the art and Applicant’s specification does not define or otherwise provide guidance as to this term’s meaning, and it is unclear whether any of the limitations in the body of claim 1, such as the power cells and/or the heat trace cables and/or the charging port, constitute “active elements.”  For the purposes of examination, the term “active elements” is construed to mean in scope at least the pair of power cells; 
in claim 1, line 8, the phrase “heat trace cable” should be “heat traced cables;”
in claim 2, lines 1-2, the phrase “the anti-fog lens are grooved” should be “each anti-fog lens is grooved” or “the anti-fog lenses are grooved”; 
in claim 4, line 2, “power cell” should be “power cells” and line 3, the phrase “the operation” should be “operation;” and
in claim 5, line 2, the phrase “switches each” should be “switches, each;”
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, which depends upon claim 1, the phrase “each of the power cell and heat-trace cable circuits” lacks proper antecedent basis, which renders the claim indefinite.  Independent claim 1 does not identify any circuits so it is unclear whether each one of the pair of heat-trace cables electrically coupled to one of the two power cells in claim 1 constitute a “power cell and heat-trace cable circuit” of claim 4, so consequently the scope of this claim is unclear.  In addition, it is observed that the limitation “a charging port” as recited in claim 1 has no identifiable relationship to any of the other elements of claim 1.  For examination purposes, the claim 4 will be treated as if a “power cell and heat-trace cable circuit” comprises a power cell electrically connected to each of a set of heat-trace cables as supported by paragraphs [0022], [0024] and [0025] of Applicant’s original disclosure.

Claims 5 and 6 depend either directly or indirectly upon claim 4 and, therefore, are likewise indefinite for at least the same reasons as claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (KR 101854543 B1 with English translation).1
Cho constitutes analogous art because Cho pertains to an article (1000) of manufacture for providing anti-fog eyewear, (FIGs. 1 and 2, and ¶¶ [0001] and [0052]), which is in the same field of endeavor as the subject matter of claim 1.
With respect to independent claim 1, Cho discloses an article (1000) of manufacture (FIGs. 1 and 2) for providing anti-fog eyewear with active elements (300), (¶ [0052]), the article comprises:
an eyeglass frame (210), (¶ [0052]);
a pair of temple arms (220) coupled to opposite ends of the eyeglass frame (210), (¶ [0052]);
a pair of anti-fog lens elements (100+300) coupled within the eyeglass frame (210), (¶ [0052]);
 	a pair of power cells (500 +510), each of the power cells (500+510) coupled to one of the pair of temple arms (220), (¶ [0052]);
a pair of heat-trace cables (400) being coupled about one of the two anti-fog lenses (100, 300) and is electrically coupled to one of the two power cells (500, 510), (¶¶ [0052] and [0053]);
and a charging port (520), (¶ [0058]).
Claim 4 depends upon claim 1, and Cho discloses all of the limitations of claim 1.  Cho additionally discloses that the article (1000) is provided with an on-off control (i.e., on/off switch) coupled to each of the power cells (500, 510) and the heat-trace cable circuits (400) to enable and disable the operation of the heat-trace cables, (¶ [0078]).
Claim 5 depends upon claim 4, and Cho discloses all of the limitations of claim 4.  Cho additionally discloses that the on-off control comprises a pair of switches, each of which controls one of the power cell (500, 510) and heat-trace cable circuits (400), (¶ [0078]).
Claim 6 depends upon claim 4, and Cho discloses all of the limitations of claim 4.  Cho additionally discloses a pair of charging ports (520), wherein each of the two charging ports (520) separately charges one of the two power cells (500, 510), (¶ [0058]; see FIG. 1, each battery mounting unit (500) has a charging port (520)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 101854543 B1 with English translation) as applied against claim 1, and further in view of Matera (US 7,744,211 B2).
Matera constitutes analogous art because Matera pertains to an article (100) of manufacture for providing anti-fog eyewear, (col. 1, lines 13-17; and col. 2, lines 36-43), which is in the same field of endeavor.
Claim 2 depends upon claim 1, and Cho discloses all of the limitations of claim 1.  However, Cho does not appear to teach that each anti-fog lens is grooved to dissipate heat.
Matera (FIGs 1-3) discloses an article (100) of manufacture that includes anti-fog lenses (120) that are grooved (140) to form vents (160) and dissipate heat through air circulation via the vents (160) formed by the grooves (140), (col. 3, lines 13-44, demonstrated in FIGs. 2(a) and 2(b)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the article of manufacture disclosed by Cho so that its anti-fog lenses are grooved to dissipate heat, as taught by Matera, because the combination advantageously provides for some degree of passive fog reduction by means of convection as taught by Matera, (col. 3, lines 45-59).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 101854543 B1 with English translation) in view of Matera (US 7,744,211 B2) as applied against claim 2, and further in view of ANSI Z87.1-2003: Practice for Occupational and Educational Eye and Face Protection, American Society of Safety Engineers, 2009, pp. 1-73 [online], [retrieved on 2022-10-17], (hereinafter “ANSI”).
ANSI discloses an article of manufacture (FIG. 1), namely spectacles for example, that are in compliance with ANSI Z87.1 safety standards for protective eyewear, (Sections 6.1.1, 7.1, 7.2.1 and 7.2.2, for example) so ANSI pertains to a problem faced by the inventor with respect to designing an article of manufacture for providing eyewear that meets approved safety standards.  Consequently, ANSI constitutes analogous prior art.
Claim 3 depends upon claim 2, and the combination of Cho and Matera teach all of the limitations of claim 2.  However, Cho and Matera do not appear to teach that the anti-fog lenses meet or exceed the ANSI Z87.1 design standard. 
ANSI discloses safety standards for lenses of protective eyewear, (FIG. 1, and Sections 6.1.1, 7.1, 7.3, 7.3.1 and 7.3.2, for example).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the article of manufacture of Cho and Matera so that its anti-fog lenses meet the ANSI Z87.1 design standard for lenses of protective eyewear, as taught by ANSI, because the combination advantageously provides the anti-fog lenses with standard minimum requirements to minimize or prevent eye and face injuries as taught by ANSI, (Section 2.2).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 101854543 B1 with English translation) as applied against claim 1, and further in view of Arrow (US 9,581,972 B1).

Arrow pertains to an article of manufacture so it constitutes analogous art with respect to claim 7 because it pertains to the same field of endeavor as claim 7 and Cho, (FIG. 1-A, and abstract, characterizing its subject matter as pertaining to an “article of apparel,” which is a wearable article of manufacture).
Claim 7 depends upon claim 6, and Cho discloses all of the limitations of claim 6.  However, Cho does not appear to teach that the pair of charging ports comprise a USB-C port, a mini-USB port and a micro-USB port.2 
  Arrow discloses (FIG. 1-A) an article of manufacture (10) comprising a charging port (33) and an external (5V) USB port (44) , (col. 27, lines 45-67; and col. 28, lines 21-39).  Arrow discloses that in some embodiments the USB port (44) comprises a USB connection, a micro-USB connection, a mini-USB connection, a USB-C connection, a Lightning connection, and a FireWire connection, which provide a charging access port for at least one rechargeable battery (40) of the article (10), (col. 35, lines 54-60). 
   	
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the article of manufacture of Cho so one of the charging ports corresponds to Arrow’s charging port (33) and the other one of the charging ports comprises a USB port, a micro-USB port, a mini-USB port, a USB-C port, a Lightning port, and a FireWire port, as taught by Arrow, because the combination advantageously utilizes many of the most commonly used types of USB ports in electronic devices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY S ASHTON whose telephone number is (571)272-3194. The examiner can normally be reached Monday through Friday, 0730 until 1730, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.A./Examiner, Art Unit 2872                                                                                                                                                                                                        


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Citations to Cho will be to its English translation unless specified otherwise.
        2 To ensure clarity of the record, Examiner has construed claim 7 to require that the two charging ports include at least a USB-C port, a mini-USB port AND a micro-USB port.